 In the Matterof AMERICAN MACHINE ANDFOUNDRY COMPANYandLOCAL1233OF UNITED ELECTRICAL RADIO & MACHINE WORKERSOF AMERICA, C. I.O.Cases Nos. C-683 and R-730ORDER AND AMENDMENT TO SUPPLEMENTALDIRECTION OF ELECTIONDecember 19, 1939On November 30, 1939, the National Labor Relations, Board,herein called the Board, issued its Supplemental Direction of Elec-tion 1 in the above-entitled proceeding.On December 1, 1939,United Electrical Radio & Machine Workers of America, C. I. 0.,filed with the Board a petition requesting a reconsideration by theBoard of its Supplemental Direction of Election, and an Amend-ment to the Supplemental Direction of Election, substituting Local475 of United Electrical Radio & Machine Workers of America,C. I. 0., in place of Local 1233 of United Electrical Radio & MachineWorkers of America, C. I. O. Pursuant to such request, notice wasissued by the Board on December 9, 1939, that, unless sufficient causeto the contrary should appear, the Board would by appropriateorder grant the substitution of name requested.No objections tothe aforesaid amendment have been filed.On December 6, 1939, United Electrical Radio & Machine Workersof America, C. I. 0., filed with the Board a petition requesting thatin the event its afore-mentioned petition for reconsideration be de-nied, the Supplemental Direction of Election be amended to excludefrom the ballot the name of United Electrical Radio & MachineWorkers of America, C. I. O.Due consideration having been givento the arguments and statements made in said petitions,IT IS HEREBY ORDERED that the petition for a reconsideration of theBoard's Decision in the, above-entitled proceeding be, and the samehereby is, denied; that the request that the name Local 475 of UnitedElectrical Radio & Machine Workers of America, C. I. 0., be sub-stituted in place of Local 1233 of United Electrical Radio & MachineWorkers of America, C. I. 0., wherever it may appear in the Order,117 N. L.R. B. 1052.18 N. L.R. B., No. 67.477 478DECISIONSOF NATIONALLABOR RELATIONS BOARDDirection of Election and Supplemental Direction of Election issuedin the above-entitled case, be, and the same hereby is, granted; thatthe request for an amendment to the Supplemental Direction ofElection excluding from the ballot the name United Electrical,Radio & Machine Workers of America, C. I. 0., be, and the samehereby is, granted.AMENDMENT TO SUPPLEMENTAL DIRECTION OFELECTIONThe Board hereby amends its Supplemental Direction of Electionin the above-entitled proceeding by striking from that portionthereof which directs an election among the hourly paid production,maintenance, receiving, and shipping employees, store clerks, andinspectors having no supervisory _ duties over other inspectors, em-ployed in Brooklyn, New York, by American Machine and FoundryCompany, Brooklyn, New York, to. determine whether said em-ployees desire to be represented by Local 1233 of United ElectricalRadio & Machine Workers of America, affiliated with the Congressof Industrial Organiations, or by Employees' Association of theAmerican Machine and Foundry Company, or by neither, the wordsthey desire to be represented by Local 1233 of United ElectricalRadio & Machine Workers of America, affiliated with the Con-gress of Industrial Organiations, or by Employees' Associationof the American Machine and Foundry Company, for thepurposes of collective bargaining, or by neither.and substituting thereforor not they desire to be represented by Employees' Associationof the American Machine and Foundry Company for thepurposes of collective bargaining.Mr.WILLIAM M. LEIsrn soN took no part in the considerationof the above Order and Amendment to Supplemental Direction ofElection.